Case: 2:16-cv-00303-GCS-EPD Doc #: 148 Filed: 03/11/19 Page: 1 of 3 PAGEID #: 24797



                      IN THE UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION


  OHIO A. PHILIP RANDOLPH INSTITUTE, et al.                :
                                                           :
                        Plaintiffs,                        : Case No. 2:16-cv-00303
                                                           :
                            v.                             : JUDGE GEORGE C. SMITH
                                                           :
  SECRETARY OF STATE, FRANK LAROSE                         : Magistrate Judge Deavers
                                                           :
                       Defendant.                          :


                    JOINT STIPULATION AND ORDER RELATED TO
                      THE PRIMARY ELECTION ON MAY 7, 2019


        Using the Sixth Circuit’s mediation process, the Parties intend to engage in mediation

 related to Plaintiffs’ second cause of action. Upon consideration of this matter and to enable the

 Parties time to engage in mediation, this Court orders that the three Orders allowing certain

 voters to cast provisional ballots in recent elections (Docs. 89, 92, and 93) (together, the “APRI

 Exception”) shall be reinstated, in part, and implemented for the limited and sole purpose of the

 election on May 7, 2019. While the APRI Exception is implemented for the election on May 7,

 2019, any portion of Docs 89, 92, or 93 that prohibit or limit the Supplemental Process or notices

 thereunder are not reinstated and remain vacated. The Secretary shall issue a directive or

 directives implementing the APRI Exception for the May election. This Order furthers judicial

 efficiency, avoids costs associated with additional briefing, and enables the Parties to discuss

 resolution.   All Parties have reviewed and consent to this Order.       This Order and the re-

 implementation of the APRI Exception for the limited and sole purpose of the election on May 7,

 2019 shall not be considered the status quo of election administration in Ohio and shall not be of

 precedential value for either Party in any briefing and litigation of Plaintiffs’ second cause of
Case: 2:16-cv-00303-GCS-EPD Doc #: 148 Filed: 03/11/19 Page: 2 of 3 PAGEID #: 24798



 action. The Secretary’s arguments against any remedy proposed by Plaintiffs are preserved and

 shall not be affected, prejudiced, or diminished in any way by this Order. Neither Party is

 considered a prevailing party with respect to this Order.

 Respectfully submitted,
                                                   DAVE YOST
                                                   Ohio Attorney General

 s/Naila Awan                                      s/Heather L. Buchanan
 NAILA AWAN, Trial Attorney (0088147)              HEATHER L. BUCHANAN (0083032)
 STUART C. NAIFEH*                                 Senior Assistant Attorney General
 CAMERON BELL*                                     Constitutional Offices Section
 Dēmos                                             30 East Broad Street, 16th Floor
 80 Broad St., 4th Flr.                            Columbus, Ohio 43215
 New York, NY 10004                                Tel: (614) 466-2872; Fax: (614) 728-7592
 Telephone: 212-485-6055                           heather.buchanan@ohioattorneygeneral.gov
 nawan@demos.org
 snaifeh@demos.org                                 Counsel for Defendant
                                                   Secretary of State Frank LaRose
 FREDA J. LEVENSON (0045916)
 ACLU of Ohio
 4506 Chester Avenue
 Cleveland, Ohio 44103
 Telephone: 216-472-2220
 Email: flevenson@acluohio


 DANIEL P. TOKAJI
 Cooperating Attorney for ACLU of Ohio
 The Ohio State University
 Moritz College of Law**
 55 W. 12th Ave
 Columbus, OH 43210
 Telephone: 310-266-0402
 dtokaji@gmail.com

 RICHARD SAPHIRE (0017813)
 Cooperating Attorney for ACLU of Ohio
 University of Dayton School of Law**
 300 College Park
 Dayton, Ohio 45469
 Telephone: 937-229-2820
 rsaphire1@udayton.edu
Case: 2:16-cv-00303-GCS-EPD Doc #: 148 Filed: 03/11/19 Page: 3 of 3 PAGEID #: 24799



 PAUL MOKE (0014099)
 Cooperating Attorney for ACLU of Ohio
 Wilmington College**
 1252 Pyle Center
 Wilmington, Ohio 45177
 Telephone: 937-725-7501
 paul.moke@gmail.com
 Counsel for Plaintiffs
 * Admitted pro hac vice
 ** Institutional affiliation for the purpose
   of identification only



 Dated:

                                                IT IS SO ORDERED



                                                GEORGE C. SMITH
                                                UNITED STATES DISTRICT JUDGE
